Wendell L. GRIFFEN, Judge, dissenting. I cannot agree that we must defer to the Commission’s findings in this case in the face of unmistakable proof that the Commission arbitrarily disregarded appellant’s supervisor’s corroborating testimony about the injury in this claim. While it is the function of the Workers’ Compensation Commission, and not the appellate courts, to act as fact-finder in workers’ compensation cases, it is the duty of the appellate courts to reverse the Commission’s decisions when convinced that fair-minded persons, with the same facts before them, could not have reached the conclusion reached by the Commission. Moser v. Arkansas Lime Co., 40 Ark. App. 113, 846 S.W.2d 188 (1993). This is such a case. Appellant began working as a concrete finisher for appellee in January 1993. He claimed that on September'4, 1998, he injured his back while picking up pieces of steel known as rebar. He testified that he “felt like a pop” after picking up the rebar, and felt numbness go down his leg. However, he also stated that the injury was “the accumulation of the days work.” He testified that on that same day, he reported the injury to his supervisor, Clarence McDaniel, who told him to report to Thomas Mangum, the owner. Appellant testified that McDaniel was present when he discussed his injury with Mangum, and that Mangum did not make a written report of the injury. He stated that Mangum told him if he got worse over the weekend to go to the emergency room. Appellant stated that he was in pain the remainder of that day, and that his back continued to hurt over the Labor Day weekend. He testified that on September 8, after he clocked into work, he twisted his back as he jumped into the company truck, and his pain subsequently worsened. He stated that he reported this injury to Man-gum, who sent appellant to see Doctor James Seale, Jr., on that same day. Mangum testified that according to his records his employees were grouting a pump on September 4 and no rebar work was done on that date. He stated that appellant first reported the injury to him on September 8 and told him that he had twisted his back and was unable to get out of the truck. Mangum stated that appellant told him his back started hurting him while he was at home the previous Saturday (September 5). He testified that he told appellant that if his back continued to bother him to come back the next day, and he could then go see Dr. Seale. Mangum could not remember if McDaniel was present during this conversation. He maintained that appellant subsequently reported an injury from rebar work on September 23, 1998, not on September 4. He stated that his wife filled out the injury report. Mangum explained that he did not understand appellant to have indicated when he twisted his back that it occurred on the job because appellant stated that it had been bothering him since Saturday and did not indicate that his injury was work-related. The Commission expressly found that appellant was not a credible witness, and that he failed to prove that he received an injury on September 4. The Commission asserted that appellant’s alleged September 4 injury was uncorroborated, in light of Mangum’s testimony. Further, the Commission noted that the first medical report and the majority of the accompanying documents indicate that appellant’s back began hurting on September 5. The Commission maintained that the evidence showed appellant’s back began aching on Saturday; that he twisted his back on September 8, and that he subsequently stated that he injured his back on September 4 lifting rebar, when in fact he injured his back lifting rebar on September 23. The Commission further noted that the evidence showed appellant provided three different versions of how his injury occurred: he injured it on September 4 lifting rebar, he injured it on September 8 hopping into his work vehicle, and he injured it operating a concrete finishing machine. The Commission found that appellant’s “varied and multiple accounts” of his injury were not credible, and found that he failed to show by a preponderance of the evidence that he sustained an accidental injury that arose out of and in the course of his employment with appellee, identifiable by time and place. The testimony in this case does involve varied accounts about the work appellant performed and when he reported his injury. However, contrary to the Commission’s finding, appellant’s testimony was not uncorroborated. McDaniel, appellant’s supervisor, testified that appellant told him that he injured his back, but McDaniel was unsure about the date or circumstances of his injury. He testified that he knew it was near Labor Day. He testified that he believed they “were tying up steel or messing with some.” However, he also stated that “[appellant] told me that day that he twisted his back or something when he hopped up in the vehicle. Then on another occasion he said it was bothering him after he had been tying steel.” McDaniel stated that Mangum told appellant if the pain got worse over the weekend to go to the emergency room, but he did not know whether Mangum filled out any paperwork. He testified that he was not present on September 8 when Mr. Mayweather hurt his back in the truck, but he returned to work later that same day. McDaniel stated: In September of ’98 the first time he had a complaint we were all out on the yard tying steel. That was the first complaint he had about his back and that is the time I told him to report to Mr. Mangum. I believe it was during this same day that I heard the conversation about, “Go to the emergency room if you have to go on the weekend.” The only way the Commission could have concluded that appellant’s testimony was uncorroborated was by disregarding the testimony from McDaniel. It is true that appellant’s testimony conflicts with Mangum’s and that the documentation providing a date of injury lists the accident date as September 8, not September 4. However, the Commission arbitrarily disregarded McDaniel’s testimony when it stated that appellant’s testimony is uncorroborated and made only one reference to McDaniel’s testimony: “Clarence McDaniel, the claimant’s supervisor, also testified regarding an injury the claimant reported while tying steel. Mr. McDaniel testified that the claimant told him he had injured his back, but he was unsure of the date or circumstances under which the claimant’s back had been hurt.” McDaniel’s testimony plainly did not end there. McDaniel testified that he knew it was near Labor Day when appellant first reported an injury to him. He also testified that he believed the employees “were tying up steel or messing with some.” However, he also stated that “[appellant] told me that day that he twisted his back or something when he hopped up in the vehicle. Then on another occasion he said it was bothering him after he had been tying steel.” McDaniel confirmed that Mangum told appellant if the pain got worse over the weekend to go to the emergency room. That testimony was very crucial. September 4 was the Friday before Labor Day; September 8 was the Tuesday following Labor Day. Further, McDaniel testified that he was not present on September the 8, when Mr. Mayweather hurt his back in the truck. He stated: In September of ’98 the first time he had a complaint we were all out on the yard tying steel. That was the first complaint he had about his back and that is the time I told him to report to Mr. Mangum. I believe it was during this same day that I heard the conversation about, “Go to the emergency room if you have to go on the weekend.” (Emphasis added.) Thus, McDaniel’s testimony plainly corroborates appellant’s assertion that he first reported his injury from lifting rebar before the Labor Day weekend. While it is the exclusive function of the Commission to determine witness credibility and resolve conflicting testimony, the Commission is not granted leeway to arbitrarily disregard the testimony of any witness. See Patterson v. Frito Lay, Inc., 66 Ark. App. 159, 992 S.W.2d 130 (1999); Boyd v. Dana Corp., 62 Ark. App. 78, 966 S.W.2d 946 (1998). In this case the Commission arbitrarily disregarded testimony that directly supported the appellant’s claim. That arbitrary disregard of testimony produced a biased fact-finding that we have no duty to disregard and a plain duty to overturn. Obviously, both Mangum and appellant gave self-serving testimony. Appellant had an interest in receiving workers’ compensation benefits; Mangum, a self-insured employer, obviously was motivated to avoid liability for benefits. By contrast, McDaniel’s testimony was not selfi-serving and corroborated appellant’s account. The Commission made no finding that McDaniel was not credible. In fact, McDaniel was the only impartial witness in the case. McDaniel’s testimony corroborated appellant’s account and directly contradicted Mangum’s testimony. The Commission’s disregard of McDaniel’s testimony evidences a disquieting yet clear bias in favor of the employer. Given that McDaniel was a supervisor whose testimony corroborated that of appellant and constituted the only testimony from someone without a financial stake in the claim, the Commission’s wholesale disregard of his testimony constitutes a flagrant breach of its duty to weigh evidence impartially without according any party the benefit of the doubt. See Ark. Code Ann. § 11-9-704(c)(4) (Repl. 1996). Appellate deference to the Commission in its role as trier of fact does not oblige us to slavishly affirm decision’s based on biased fact-finding where the record plainly shows that the Commission has arbitrarily disregarded direct and unimpeached proof about a dispositive factual issue. What was true thousands of years ago holds true today: those who decide legal disputes must be even-handed.1 Society will understand and forgive imperfect legal outcomes by fair-minded decision makers. But no system of law can or should endure when people lose faith in the commitment of those who judge to be fair. I respectfully dissent.   “You shall do no injustice in judgment; you shall not be partial to the poor nor defer to the great, but you are to judge your neighbor fairly.” Leviticus 19:15 (New American Standard Version). Six thousand years of human experience has not lessened the truth of this command; rather, our experience has validated it.